DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over [Davis (Fig. 1); 7,119,602] in view of [Morita (Fig. 10A); 9,590,738].
Regarding claim 1, Davis (Fig. 1) discloses all the limitations in claim 1 as described in the previous office action except for that the impedance element included in the first inverting amplifier is coupled between the input end of the first inverting amplifier and the output end of the first inverting amplifier. Morita (Fig. 10A) discloses an amplifier circuit comprising an impedance element (102-3) included in the first inverting amplifier (113, 102-3, 114) is coupled between the input end (input terminal of 101-6) of the first inverting amplifier (113, 102-3, 114) and the output end (output terminal of 101-6) of the first inverting amplifier (113, 102-3, 114). It would have been obvious to substitute Morita’s first inverting amplifier in place of Davis’s first inverting amplifier (110 in Fig. 1 of Davis) since Davis discloses a generic first inverting amplifier thereby suggesting that any equivalent first inverting amplifier would have been usable in Davis’s reference.
Regarding claims 2 and 15, exactly same as the previous office action.
Regarding claims 10 and 20, wherein the impedance element (102-3) comprises at least a first resistor.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Davis (Fig. 1); 7,119,602] in view of [Morita (Fig. 10A); 9,590,738] in further view of [Khlat (Fig. 1); 7,327,993].
Davis (Fig. 1) discloses all the limitations in claim 1 as described in the previous office action except for that the impedance element included in the first inverting amplifier is coupled between the input end of the first inverting amplifier and the output end of the first inverting amplifier. Morita (Fig. 10A) discloses an amplifier circuit comprising an impedance element (102-3) included in the first inverting amplifier (113, 102-3, 114) is coupled between the input end (input terminal of 101-6) of the first inverting amplifier (113, 102-3, 114) and the output end (output terminal of 101-6) of the first inverting amplifier (113, 102-3, 114). It would have been obvious to substitute Morita’s first inverting amplifier in place of Davis’s first inverting amplifier (110 in Fig. 1 of Davis) since Davis discloses a generic first inverting amplifier thereby suggesting that any equivalent first inverting amplifier would have been usable in Davis’s reference. As described above, Davis in view of Morita discloses all the limitations in claim 14 except for that the mixer is coupled to the first output end and the second output end. Khlat (Fig. 1) discloses an amplifier circuit comprising a mixer (102) which is coupled to the first output end (upper output terminal of 101) and the second output end (lower output terminal of 101). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the mixer at the differential output terminals (Q and Qn in Fig. 1 of Davis) of Davis (Fig. 1), such as taught by Khlat (Fig. 1) in order to provide the advantageous benefit of improving the communication of the amplifier circuit.  



Allowable Subject Matter
Claims 3-9, 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 2-6 and 8-21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843